Stacy, C. J.,
after stating the case: The case turns upon the question as to whether chapter 142, Private Laws, 1929, has the effect of modifying C. S., 2900 so as to provide for the election and appointment in case of vacancy, of members of the board of school commissioners of the city of Charlotte according to the provisions of chapter 78, Private Laws, 1923, as amended by said act of 1929. We think it does, else said act would be meaningless, and it is to be presumed that the Legislature intended something by its enactment. Such would seem to be its reasonable import. Felmet v. Commissioners, 186 N. C., 251, 119 S. E., 353. It follows, therefore, from this view of the matter, that the action of the plaintiffs should have been dismissed.
Error.